IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 484 EAL 2019
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
THOMAS PENNYPACKER,                          :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.